ORDER
PER CURIAM.
Mary Beth Rush (Rush) appeals the Labor and Industrial Commission’s (Commission’s) decision, which affirmed the Administrative Law Judge’s denial of Rush’s workers’ compensation claim. On appeal, Rush argues that the Commission erred when it 1) found her account of her medi*886cal history was uncorroborated; 2) found that she changed her account of the accident over time; 3) relied too heavily on records of Rush’s chiropractor without a proper foundation by statutory affidavit; 4) found insufficient evidence of causation; and 5) found that an accident had not occurred.
Considering the whole record, the Commission’s decision is supported by sufficient, competent and substantial evidence. We have reviewed the briefs of the parties and the Record on Appeal, and we find no error of law in this case. Thus, a written opinion would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b)(4).